Case 2:20-cv-00677-WSS Document 80 Filed 09/14/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

COUNTY OF BUTLER, et al,
Plaintiffs,
V.
THOMAS W. WOLF, et al,

Defendants.

 

 

Civil Action No. 2:20-cv-677

Hon. William S. Stickman IV

DECLARATORY JUDGMENT ORDER

AND NOW, this 74 _ day of September 2020, IT IS HEREBY ORDERED that judgment
is entered in favor of Plaintiffs Mike Kelly, Daryl Metcalfe, Marci Mustello, Tim Bonner, Nancy
Gifford and Mike Gifford, d/b/a Double Image, Prima Capelli, Inc., Steven Schoeffel, Paul F.
Crawford, t/d/b/a Marigold Farm, Cathy Hoskins, t/d/b/a Classy Cuts Hair Salon, R.W. McDonald
& Sons, Inc., Starlight Drive-In, Inc., and, Skyview Drive-In, LLC for the reasons outlined in the
Opinion filed by the Court this same day. The Court holds and declares: (1) that the congregate
gathering limits imposed by Defendants’ mitigation orders violate the right of assembly enshrined
in the First Amendment; (2) that the stay-at-home and business closure components of Defendants’
orders violate the Due Process Clause of the Fourteenth Amendment; and (3) that the business

closure components of Defendants’ orders violate the Equal Protection Clause of the Fourteenth

Amendment.
Case 2:20-cv-00677-WSS Document 80 Filed 09/14/20 Page 2 of 2

IT IS FURTHER ORDERED that the County Plaintiffs—-Butler, Fayette, Greene, and
Washington—are hereby DISMISSED from the case.

BY THE COURT:

my é s # on - ong or
2 {MA ws SA LL

WILLIAM S. STICKMAN IV
UNITED STATES DISTRICT JUDGE

 
